Citation Nr: 0334129	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  96-24 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES


1.  Whether rating decisions prior to March 25, 1996, 
contained clear and unmistakable error (CUE) in denying 
service connection for arthritis of the lumbar and cervical 
spines.

2.  Whether rating decisions prior to March 25, 1996, 
contained CUE in denying service connection for 
nervousness/depression as secondary to service-connected 
disabilities.

3.  Whether rating decisions prior to March 25, 1996, 
contained CUE in assigning and continuing a noncompensable 
evaluation for service-connected duodenal ulcer and 
gastritis.

4.  Whether rating decisions prior to March 25, 1996, 
contained CUE in failing to assign a 60 percent evaluation 
for a lumbosacral disorder.  

5.  Whether rating decisions prior to March 25, 1996, 
contained CUE in denying entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities.  

6.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
cervical spine disorder.

7.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
pancreatitis.  

8.  Entitlement to an increased evaluation for duodenal ulcer 
with gastritis, currently evaluated as 30 percent disabling.

9.  Entitlement to an increased evaluation for limitation of 
motion of the lumbar spine with degenerative disc disease, 
currently evaluated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	William L'Espeance Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from June 1958 to October 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board notes that the issues of service connection for a 
cervical spine disorder and pancreatitis have been previously 
denied on both a direct and secondary basis.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is under a legal duty in such 
a case to determine if there was new and material evidence 
submitted, regardless of the RO's action.  Barnett v. Brown, 
8 Vet. App. 1 (1995).  Accordingly, these issues have been 
rephrased, as noted on the title page.

The issues of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a cervical spine disorder; whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for pancreatitis; 
entitlement to an increased evaluation for duodenal ulcer 
with gastritis; and entitlement to an increased evaluation 
for limitation of motion of the lumbar spine with 
degenerative disc disease, will be addressed in the remand 
portion of this decision.  


FINDINGS OF FACT

1.  The veteran has not alleged a valid claim of CUE in 
rating decisions prior to March 25, 1996, which denied 
service connection for arthritis of the lumbar and cervical 
spines.

2.  The veteran has not alleged a valid claim of CUE in 
rating decisions prior to March 25, 1996, which denied 
service connection for nervousness/depression as secondary to 
service-connected disabilities.

3.  The veteran has not alleged a valid claim of CUE in 
rating decisions prior to March 25, 1996, which denied 
assigning a compensable evaluation for service-connected 
duodenal ulcer and gastritis.  

4.  The veteran has not alleged a valid claim of CUE in 
rating decisions prior to March 25, 1996, which denied 
assigning a 60 percent evaluation for a lumbosacral disorder.

5.  The appellant has not alleged a valid claim in rating 
decisions prior to March 25, 1996, which denied assigning a 
total disability evaluation based on individual 
unemployability due to service-connected disabilities.


CONCLUSIONS OF LAW

1.  The appellant has not raised a proper claim of clear and 
unmistakable error in rating decisions prior to March 25, 
1996, which denied service connection for arthritis of the 
lumbar and cervical spines.  38 C.F.R. § 3.105(a).  

2.  The appellant has not raised a proper claim of clear and 
unmistakable error in rating decisions prior to March 25, 
1996, which denied service connection for 
nervousness/depression as secondary to service-connected 
disabilities.  38 C.F.R. § 3.105(a).

3.  The appellant has not raised a proper claim of clear and 
unmistakable error in rating decisions prior to March 25, 
1996, which denied assigning a compensable evaluation for 
service-connected duodenal ulcer and gastritis.  38 C.F.R. 
§ 3.105(a).

4.  The appellant has not raised a proper claim of clear and 
unmistakable error in rating decisions prior to March 25, 
1996, which denied assigning a 60 percent evaluation for a 
lumbosacral disorder.  38 C.F.R. § 3.105(a).

5.  The appellant has not raised a proper claim of clear and 
unmistakable error in rating decisions prior to March 25, 
1996, which denied assigning a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities.  38 C.F.R. § 3.105(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The first matter is whether the VCAA of 2000 is applicable to 
the claims of CUE.  In Livesay v. Principi, 15 Vet. App, 165 
(2001), the Court noted that although the VCAA of 2000 was 
potentially applicable to all pending claims, there were 
instances where the VCAA of 2000 had no application as a 
matter of law.  Id. at 178.  The Court noted that the VCAA 
added a new section 5100 of Title 38 of the United States 
Code and that a "claimant" as defined by the new 38 U.S.C. 
§ 5100 included a person applying for or seeking benefits 
under part II or III of Title 38, but could not encompass a 
person seeking revision of a final decision based on CUE 
pursuant to sections 5109A and 7111.  Id. at 179.  Thus, the 
Court held that the VCAA of 2000 did not apply to claims of 
CUE.  

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior rating decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicatory decision which 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 C.F.R. 
§ 3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.   Simply to 
claim CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Similarly, neither can 
broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  In addition, failure to address a 
specific regulatory provision involves harmless error unless 
the outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination:  
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

In support of his CUE claims, the veteran submitted numerous 
records and statements in March 1999.  

In a February 1999 letter, the veteran indicated that it was 
his belief that all unfavorable rating decisions prior to 
December 15, 1997, had been clearly and wrongly in error.  

The veteran also submitted duplicate copies of statements and 
treatment records that had previously been on file at the 
time of the prior denials and a January 1999 statement from a 
private psychiatrist indicating that it was his professional 
opinion that the veteran had been unemployable because of 
service-connected disabilities and secondary conditions for 
over 23 years, since April 1975.  

In his May 1999 substantive appeal, the veteran again 
indicated that he firmly believed all unfavorable rating 
decisions prior to December 175, 1997, had been wrongly and 
clearly unmistakably in error.  He indicated that the RO had 
overlooked reports present in the file which substantiated 
and supported his claims for an earlier effective date.  

At his February 2002 hearing before the undersigned Board 
Member, the veteran again expressed his belief that his 
service-connected disabilities had prevented him from gainful 
employment from 1974 to the present time.  The veteran 
indicated that the error for the denial for service 
connection for a psychiatric disorder was that they did not 
consider the pain he was suffering.   The veteran testified 
that the error for his unemployability claim was that the RO 
failed to grant him increased evaluations for his service-
connected disabilities, which would have resulted in his 
qualifying for unemployability.  The veteran also submitted a 
letter from his previous employer, dated in June 2002, which 
indicated that the veteran had been their first full-time 
employee and that he had to cease work in 1974 due to health 
problems.  

The appellant has made broad brush allegations with regard to 
clear and unmistakable error in previous rating 
determinations.  Based upon a review of the appellant's 
statements and the record on appeal, the Board finds that the 
veteran has not alleged a valid claim for clear and 
unmistakable error.  The veteran has made reference to 
medical records to support his claim that CUE was committed.  
This amounts to a claim that the RO improperly weighed and 
evaluated the evidence.  The clam of improperly weighing and 
evaluating the evidence can never rise to the stringent 
definition of CUE.  Fugo, 6 Vet. App. at 44.  A valid claim 
of CUE requires more than a disagreement as to how the facts 
were weighed or evaluated.  See Crippen v. Brown, 9 Vet. App. 
412 (1996).  

It also appears that the veteran may have indicated that 
additional VA examinations may have been in order to 
determine the severity of his service-connected disabilities.  
This at most would have caused an incomplete record and not 
an incorrect record, which would not be a valid claim for 
clear and unmistakable error.  

As to the January 1999 letter from the veteran's private 
physician indicating that he had been unemployed since 1975, 
the Board notes that a claim of CUE must be based upon the 
evidence of record at the time of the decision.  This letter 
was not received until 1999, outside the time period the 
veteran is claiming CUE.  As such, it cannot be a basis for 
CUE.  Likewise, the June 2002 letter from the veteran's 
employer also cannot be used as the basis for a claim of CUE.  

For the above reasons, the Board has determined that the 
veteran has not raised a valid claim for CUE 


ORDER

The claim of CUE in rating decisions prior to March 25, 1996, 
denying service connection for arthritis of the lumbar and 
cervical spines is dismissed.

The claim of CUE in rating decisions prior to March 25, 1996, 
denying service connection for nervousness/depression as 
secondary to service-connected disabilities is dismissed.

The claim of CUE in rating decisions prior to March 25, 1996, 
denying the assignment of a compensable evaluation for 
service-connected duodenal ulcer and gastritis is dismissed.  

The claim of CUE in rating decisions prior to March 25, 1996, 
denying the assignment of a 60 percent evaluation for a 
lumbosacral disorder is dismissed.

The claim of CUE in rating decisions prior to March 25, 1996, 
denying the assignment of a total disability evaluation based 
on individual unemployability due to service-connected 
disabilities is dismissed.
Each is dismissed without prejudice.

REMAND

With regard to issues of whether new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for a cervical spine disorder; whether new 
and material evidence has been submitted to reopen the claim 
of entitlement to service connection for pancreatitis; 
entitlement to an increased evaluation for duodenal ulcer 
with gastritis, currently evaluated as 30 percent disabling; 
and entitlement to an increased evaluation for limitation of 
motion of the lumbar spine with degenerative disc disease, 
currently evaluated as 40 percent disabling, the Board notes 
that there has been a significant change in the law during 
the pendency of this appeal with the enactment of the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The law and 
regulations eliminate the concept of a well-grounded claim, 
redefine the obligations of VA with respect to the duty to 
assist, and supersede the decision of the United States Court 
of Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000).  The Board's ability to develop and cure 
defects has been limited.  Disabled American Veterans v. 
Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, -
7305, -7316 (May 1, 2003).  Hereinafter known collectively as 
VCAA.  There has been no VCAA letter issued with regard to 
the veteran's claim from the RO as it relates to these issues 
and the Board has been prohibited from curing this defect.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 and the recent Court 
decisions, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  

The Board further observes that the regulations concerning 
Diagnostic Code 5293 changed during the course of the 
veteran's appeal.  The RO has not had the opportunity to 
evaluate the veteran under the new rating criteria.  

The Board further notes that the veteran has not been 
afforded recent VA examinations as they relate to the issues 
of increased evaluations for limitation of motion of the 
lumbar spine with degenerative disc disease and duodenal 
ulcer with gastritis.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  A separate VCAA letter must 
be issued.

2.  The RO should schedule the veteran 
for a VA examination to determine the 
severity of his service-connected 
limitation of motion of the lumbar spine 
with degenerative disc disease.  All 
necessary tests and studies, including 
range of motion testing, should be 
performed and all findings should be 
reported in detail.  The claims folder 
should be made available to the examiner 
for review. in conjunction with the 
examination.  

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of his duodenal ulcer 
with gastritis.  All appropriate tests 
and studies should be performed and all 
findings must be reported in detail.  The 
claims folder should be made available to 
the examiner.

4.  Pursuant to 38 C.F.R. § 3.655 (2002), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

If upon completion of the above development, the claims 
remain denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2






